DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The applicant has amended the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph by reciting sufficient structure to perform the claimed functions.  As a result, the claims are no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-17, the applicant’s arguments filed 4/25/2022 regarding the cited prior art have been considered and are persuasive and therefore the previous rejections have been withdrawn.

Re claims 1-15, the prior art does not disclose an imaging device having the specific limitations disclosed in claims 1-15, wherein the imaging device includes a pixel array configured to generate image data based on a first power voltage; and circuitry configured to: perform image processing on the image data based on a second power voltage; generate a first reference voltage based on the first power voltage; compare the second power voltage with the first reference voltage; generate a first flag signal for the second power voltage based on the comparison of the second poser voltage with the first reference voltage; and output the first flag signal.

Re claim 16, the prior art does not disclose an imaging system having the specific limitations disclosed in claim 16, wherein the imaging system comprises: an imaging device that is mountable in a vehicle, wherein the imaging device is configured to image an area around a vehicle to generate an image; and a processing device that is mountable in the vehicle, wherein the processing device is configured to execute a process to control the vehicle based on the image, and the imaging device includes circuitry configured to: perform an imaging operation to generate image data, wherein the generation of the image data is based on a first power voltage; perform image processing on the image data based on a second power voltage; generate a first reference voltage based on the first power voltage; compare the second power voltage with the first reference voltage; generate a first flag signal for the second power voltage based on the comparison of the second poser voltage with the first reference voltage; and output the first flag signal.

Re claim 17, the prior art does not disclose an imaging method having the specific limitations disclosed in claim 17.  Claim 17 differs from claim 1 only in the fact that it directed to an imaging method rather than an imaging device as claimed in claim 1.  Therefore, the reasons for allowance given above regarding claim 1 are also applicable to claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699